May 26, 1925. The opinion of the Court was delivered by
"Action for damages to plaintiff's automobile, commenced in Greenville County Court on March 12, 1923, by E.C. York against Mrs. Eileen Hunt Charles, the alleged damages growing out of a collision between a public service car owned and operated by plaintiff and a car owned by defendant; said collision having occurred on a bridge on the August road, near the City of Greenville. Defendant answered and also set up a counterclaim alleging damages to her car and asking judgment against the plaintiff. The case was tried before Judge M.F. Ansel and a jury at the December term, 1923, resulting in a verdict for the defendant. Motion for new trial by plaintiff made and refused. Plaintiff appeals on various exceptions, and defendant moves to sustain judgment entered on the verdict on the grounds hereinafter set forth."
Exceptions IV is overruled as being too general, and for the reason there was sufficient evidence to carry the case to the jury, and his Honor committed no error.
Exception II is overruled as the testimony was not objected to. When given later, objection was made, but no ruling was made by his Honor, and no request for a ruling was made.
Exception III is overruled. It was part of res gestae
under the authorities of Magill v. Southern Railway,95 S.C. 307; 78 S.E., 1033. Williams v. SouthernRailway Co., 68 S.C. 369; 47 S.E., 706. Shelton v.Southern Railway Company, 86 S.C. 102; 67 S.E., 899; and Charleston Livestock Co. v. Collins, 79 S.C. 383;60 S.E., 944.
All exceptions are overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY concurs.
MESSRS. JUSTICES COTHRAN and MARION concur in result. *Page 236